Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 1 of 8



                  REDACTED VERSION OF
                  DOCUMENT SOUGHT TO BE
                  SEALED.




                     EXHIBIT 6
      Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 2 of 8




                                                                                    Eli M. Lazarus
                                                                                    Direct: +1 415.393.8340
                                                                                    Fax: +1 415.374.8496
                                                                                    ELazarus@gibsondunn.com

                                                                                    Client: 03290-00123
October 12, 2020


VIA ELECTRONIC MAIL

Ted Wojcik
Hagens Berman Sobol Shapiro LLP
1301 Second Ave., Ste. 2000
Seattle, WA 98101

Rachele Byrd
Wolf Haldenstein Adler Freeman & Herz LLP
750 B St., Ste. 1820
San Diego, CA 92101

Re:    In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR; Cameron v. Apple
       Inc., No. 4:19-cv-03074-YGR
       Data Discovery

Dear Ted and Rachele:

I am writing in response to your letter of September 29, 2020 concerning data discovery in
the above-captioned cases. That 12-page letter was sent 23 days after Apple produced, at
your request, a second data sample of 100 million records. In this letter, we respond to many
of the questions about the second sample production in your letter, and we are happy to
discuss them with you. But your letter also includes brand new requests, found nowhere in
your RFPs, and not based on any new information in our sample production, apparently
based on information that has been available to you over the past eight months that we have
been meeting and conferring about structured data. As stated in my email of September 10,
the purpose of the sample was to resolve any issues with the data before the full production;
it was not an invitation for Plaintiffs to belatedly invent new data requests. In the same
email, I stated that additional requests from Plaintiffs could increase the time required to
complete the full production, and indeed it is taking us time to investigate the new questions
and requests in your letter. To the extent this causes delay in the production of transactional
data, the delay is yours. I also note that numerous questions in your September 29 letter
were already answered in previous correspondence that I sent you over two months ago.

Please see below responses to your questions that we are able to share at this point.
Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 3 of 8
Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 4 of 8
Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 5 of 8
       Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 6 of 8




Ted Wojcik
Rachele Byrd
October 12, 2020
Page 5



C. Formatting requests for full production

   •    Request: Please exclude the following variables from the next data production.

           o                     —Apple Response: Apple agrees to exclude this field from
               the final transactional data production.

           o                        —Apple Response: Apple agrees to exclude this field
               from the final transactional data production.

           o                       —Apple Response: Apple agrees to exclude this field from
               the final transactional data production.

           o                       —Apple Response: Apple does not agree to exclude this
               field from the final transactional data production.

   •    Request: Please include only the numerical lookup variable, and not the string
        description, for the following variables in the next production of the main transaction
        table (equivalent to the “pepper-fact” table in Apple’s second sample). The string
        descriptions should appear only in separate tables that indicate the string description
        that corresponds to each numerical lookup id.

           o   platform_name—Apple Response: Apple agrees to include only the numerical
               lookup variable for this field, and not the string description, in the final
               production of the main transaction table, with the string description in a
               separate table.

           o                     —Apple Response: Apple does not agree to produce this
               field in the manner requested by Plaintiffs because the data necessary for
               doing so does not currently exist.

   •    Request: Please include only “utc_epoch_change_ts” and not any other date-of-
        transaction variables in future production.

           o   Apple Response: Apple agrees to include “utc_epoch_change_ts” and not
               other date-of-transaction variables in the final production.

   •    Request: In the main transaction table (equivalent to “pepper-fact” table in the second
        sample production), please replace the 10 character              variable with a
        variable equal to only the first 5 digits of the postal code.
       Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 7 of 8




Ted Wojcik
Rachele Byrd
October 12, 2020
Page 6



           o   Apple Response: Apple is under no obligation to revise its data from the state
               in which it currently exists for production to Plaintiffs, but if Plaintiffs would
               like to revise the data, you may do so on your end.

D. Requests for additional data

   •    Plaintiffs request . . . [a] variable that indicates the amount of any commission paid to
        an affiliate who is credited for such transaction.

           o   Apple Response:

   •    Plaintiffs request . . . [a] variable that indicates the amount of any applicable tax
        applied to that transaction, such as sales tax. When this data is produced, please
        specify the formula for the tax variable.

           o   Apple Response: Apple agrees to produce data concerning amounts of tax
               applied to transactions in the final production. However, Apple will not
               provide formulas used for calculating taxes because they are not relevant or
               responsive to Plaintiffs’ discovery requests. It is too late in the meet and
               confer process for Plaintiffs to insert such a request.

   •    Request: Please include the variable that indicates whether a subscription is for a free
        trial in the next production of the “pepper-subscription-source” table.

           o   Apple Response: Plaintiffs should be able to ascertain whether a consumer
               obtained a subscription for free by looking at whether a zero-dollar amount
               was paid for the subscription.

   •    Request: Please include the unique numerical variable to correspond to each
                                  in the “pepper-subscription-source” table.

           o   Apple Response: Apple does not see why Plaintiffs would need this type of
               data. Is your purpose here to reduce the production size? Apple has already
               gone to great lengths and has agreed to many Plaintiff requests in order to
               make the production size smaller. Apple is not inclined to agree to produce
               the variable belatedly requested here.

   •    Request: Please include any fields in the transactional data that relate to Apple’s costs
        of operating the App Store.
        Case 4:20-cv-05640-YGR Document 224-6 Filed 12/31/20 Page 8 of 8




Ted Wojcik
Rachele Byrd
October 12, 2020
Page 7



              o   Apple Response: Outside of fields that Apple has already agreed to produce to
                  you, the transactional database does not contain costs data. We are producing
                  to you documents and data from other sources that are responsive to your
                  RFPs relating to costs.

    •    Request: Plaintiffs also request . . . [a] table that indicates the name and specifications
         (RAM, screen size) of each device that corresponds to each

              o   Apple Response: We are investigating the feasibility of including device name
                  information paired with each transaction. But device specifications are not
                  relevant or responsive to Plaintiffs’ discovery requests, and it is too late in the
                  meet and confer process for Plaintiffs to insert such a request.

    •    Request: Plaintiffs also request . . . [a]ny data tables where Apple collects and
         organizes monthly, quarterly, or annual sales and costs related to the App Store
         transactions represented by the transactional data sample. This should include the
         most disaggregated form(s) of any App-Store-related sales and cost data that Apple
         ultimately aggregates with other products and services when reporting sales, costs,
         and margins in the Annual 10-K reports filed with the Securities and Exchange
         Commission.

              o   Apple Response: The information requested here does not exist in the
                  transactional database. Apple is producing to you documents and data from
                  other sources that are responsive to your RFPs relating to costs and financial
                  information.

We are investigating the other questions and requests included in your September 29, 2020
letter.

Sincerely,



Eli M. Lazarus

EML/eml




104090740.8
